1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    COREY JEROME ELDER,                              No. 2:16-cv-01925-TLN-DMC
12                       Plaintiff,
13           v.
14    SILVA; SPEERS; D. HOGAN;
      WHITCOME; JOKSCH; J. RAMSEY; and
15    BRADETT,
16                       Defendants.
17    COREY JEROME ELDER,                              No. 2:18-cv-03215-KJM-DMC
18                       Plaintiff,
19           v.
20    SILVA; JOKSCH; and BRADETT,                      RELATED CASE ORDER
21                       Defendants.
22

23          Defendants filed a joint Notice of Related Cases in the above-captioned actions on
24   January 13, 2020. (ECF Nos. 28 and 20, respectively.) Examination of the above-captioned
25   actions reveals that they are related within the meaning of Local Rule 123 (E.D. Cal. 1997).
26   Pursuant to Rule 123 of the Local Rules of the United States District Court for the Eastern
27   District of California, two actions are related when they involve the same parties and are based on
28
                                                      1
1    a same or similar claim; when they involve the same transaction, property, or event; or when they

2    “involve similar questions of fact and the same question of law and their assignment to the same

3    Judge . . . is likely to effect a substantial savings of judicial effort.” L.R. 123(a). Further,

4                    [i]f the Judge to whom the action with the lower or lowest number
                     has been assigned determines that assignment of the actions to a
5                    single Judge is likely to effect a savings of judicial effort or other
                     economies, that Judge is authorized to enter an order reassigning all
6                    higher numbered related actions to himself or herself.
7    L.R. 123(c).

8            Here, the actions involve the same parties, are based on the same claims arising from the

9    same underlying alleged facts, and involve the same questions of law. Indeed, it appears the

10   entirety of Plaintiff’s second-filed action is wholly encompassed by his first. Consequently,

11   assignment to the same judge would “effect a substantial savings of judicial effort.” L.R. 123(a),
12   see also L.R. 123(c).
13           Relating the cases under Local Rule 123, however, merely has the result that both actions
14   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of
15   this Court, related cases are generally assigned to the judge and magistrate judge to whom the
16   first filed action was assigned. Should either party wish to consolidate the actions or dismiss the
17   latter as duplicative, the appropriate motion or stipulation must be filed.
18           IT IS THEREFORE ORDERED that the action denominated 2:18-cv-03215-KJM-DMC
19   is reassigned to District Judge Troy L. Nunley, and the caption shall read 2:18-cv-03215-TLN-
20   DMC. Magistrate Judge Cota remains assigned to both actions. The Motion to Stay filed January
21   13, 2020, shall remain on calendar and any briefing dates on that motion are unchanged.
22

23           IT IS SO ORDERED. Dated: February 3, 2020
24

25

26
27
                                            Troy L. Nunley
28                                          United States District Judge
                                                         2
